76 F.3d 383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sam Carl WAINWRIGHT, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3134.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 7, 1996.Filed:  February 9, 1996.

Before FAGG, BOWMAN, HANSEN, Circuit Judges.
PER CURIAM.


1
Sam Carl Wainwright appeals the District Court's1 order denying his second 28 U.S.C. § 2255 (1994) motion as an abuse of the writ.   Having reviewed the record and the parties' briefs, we conclude that no error of law appears.   Accordingly, we affirm the judgment of the District Court.   See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendation of the Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas